   Case 1:15-cv-02017-PKC-SN Document 204 Filed 02/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
YOTAM MAROM AND MIRIAM ROCEK,

                          Plaintiffs,                                 15 CV 2017 (PKC)(SN)
        -against-                                                     REPLY DECLARATION OF
                                                                      JESSICA MASSIMI IN
NYPD SERGEANT FIOR BLANCO, NYPD LEGAL                                 FURTHER SUPPORT OF
BUREAU LIEUTENANT DANIEL ALBANO,                                      PLAINTIFF’S MOTION
NYPD LEGAL BUREAU DETECTIVE KENNETH                                   IN LIMINE
O’DONNELL, NYPD OFFICER MICHAEL
GALGANO, SHIELD NO. 2671, NYPD OFFICER
CYNTHIA BOYLE, SHIELD 06663,

                                    Defendants.
------------------------------------------------------------------X

        JESSICA MASSIMI, pursuant to 28 U.S.C. § 1746, and subject to penalty of

perjury, declares the following is true and correct:

    1. I am an attorney duly admitted to practice law before this Court.

    2. I represent Plaintiff, Miriam Rocek, in this matter. As such, I am fully familiar

        with the facts and circumstances of this action. This declaration is submitted to

        put forth certain documents before this Court in support of the reply memorandum

        of law in support of Plaintiff’s motion in limine.

    3. Annexed hereto as Exhibit “1” is the transcript of the pre-trial hearing in Feeley v.

        The City of New York, et al., 15 CV 8349 (PKC).

    4. Annexed hereto as Exhibit “2” is an Order Resolving Motions In Limine from

        Ellis v. The City of New York, et al., 6 CV 4827 (LTS)(RLE).

DATED:           February 21, 2020
                 New York, NY
Case 1:15-cv-02017-PKC-SN Document 204 Filed 02/21/20 Page 2 of 2



                                                     /S/
                                ___________________________
                                      Jessica Massimi
                                      Attorney for Plaintiff
                                      Miriam Rocek
                                      99 Wall Street, Suite 1264
                                      New York, NY 10005
                                      jessica.massimi@gmail.com
                                      646-241-9800




                                2
